43 F.3d 1466
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Evans Lee GORDON, Plaintiff Appellant,v.Craig S. COOLEY, In his Individual and Official Capacity;United States of America;  Roscoe Howard, In hisIndividual and Official Capacity,Defendants Appellees.
No. 94-6797.
United States Court of Appeals, Fourth Circuit.
Submitted:  November 17, 1994Decided:  December 16, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Richard L. Williams, Senior District Judge.  (CA-92-594)
Evans Lee Gordon, Appellant Pro Se.  Craig S. Cooley, Brown, Barry & Cooley, Richmond, Virginia;  Debra Jean Prillaman, Assistant United States Attorney, Richmond, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before RUSSELL and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders granting Defendants' motions to dismiss and for summary judgment in his action alleging that Defendants unlawfully conspired to cause the forfeiture of his property.  Our review of the record and the district court's opinions discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Gordon v. Cooley, No. CA-92-594 (E.D. Va.  Sept. 2, 1993 & May 2, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED